This cause has been heretofore affirmed. The statement of facts accompanying the record failed to bear the approval of the judge who tried the case. We now find on file with the record a statement of facts approved by the trial judge March 15, 1938. This approval by the judge of the statement of facts comes too late. It should have been filed within ninety days from April 12, 1937, and we thus find it filed about eleven months after the overruling of appellant's motion for a new trial. We can not consider the same because filed too late.
The motion for rehearing will be overruled.